Order entered February 24, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00852-CR

                                DWAYNE BURKS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F12-71706-J

                                           ORDER
       The Court GRANTS appellant’s February 21, 2014 second motion to extend time to file

his brief. We ORDER appellant’s brief filed as of the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE